On September 26, 1918, Robert Womble, the deceased employee, came to his *660death. He left surviving a dependent mother and brother. In its report to the Department of Labor the employer gave the following description as to how death occurred: “ While Tug ‘ Eleanor Bush ’ was picking up NYC float #44 at 68th St., North River, on the night of Sept. 26th at 11:00 P.M., Womble was sent to locate same and never returned. Body was found in North River on October 3rd, 1918.” On October 2, 1919, an award of death benefits was made against the employer which it did not contest. Thereafter it paid compensation without protest for more than fourteen years. In November, 1933, the receivers of the employer petitioned the Industrial Board to rescind the award on the ground that deceased was engaged in a maritime employment at the time of his death. Deceased’s occupation was that of a deckhand. The Industrial Board held that it had jurisdiction to make the award and decided that there was proof that deceased’s death did not occur on navigable waters. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.